October   18, 1948


eon. Geo. H. Sheppard                               Opinion No. V-698
Comptroller   of Public       Accounts
Austin, Texas                                       Re:   Several questions
                                                          respecting  the re-
                                                          demption of real
                                                          property from the
                                                          taxing unit more
                                                          than two years
                                                          after the foreclo-
                                                          sure sale.

Dear    Mr.    Sheppard:.

              Yours letter requesting our opinion upon the above-
captioned      matter reads as follows:

            ‘In addition to the question answered by your
       Opinion No. V-586,    this department desires your
       answer to the following questions:

              “1.   May the original owner of property sold
                    for-taxes,  and bought in.by-the suing tax-
                    ing unit redeem such property after the
                    two-year   period of redemption  has run
                    and while title remains in the taxing unit?

              “2.   In a case where the original owner ten-
                    ders to the assessor-collector     the amount
                    of money due after -the period of redemp-
                    tion to redeem his property,    and the as-
                    sessor-collector   accepts such money~and
                    issues a redemption     receipt after the pe-
                    riod of redemption    has run is this depart-.
                    ment author&&to       issue its redemption
                    certificate?

              -3.   When property is bought in by a taxing
                    unit at a tax foreclosure sale and is deed-
                    ed to such taxing unit, but the deed.is not
                    placed of record for an indefinite period
                    of time, may the original owner of such
                    property redeem his property at any time
                    after the judgment has been taken and the
Hon. Geo.   H. Sheppard,      Page   2 (V-698)




               property sold and before two years has
               elapsed from the date the deed is plac-
               ed of record? *

          We shall answer your questions categorically       in the
order presented.    The,answer     to No. 1 is “no”; the answer to
No. 2 is “no”; and the answer to No. 3 is “yes,” with the qual-
ification hereafter   noted as to whether redemption is under
Section 12 of Article    734513, as amended by H. B. 695, 50th
Legislature.

          A fe\T;‘r‘ecent cases by our Supreme Court will suf-
fice to show the correctness     of the foregoing answers, In the
case of Rolison et al Y. Puckett et al, 198 S.W; (2d) 74, Justice
Sharp, speaking for the Court, said:

         “The judgment of foreclosure    was not void,
    and under the facts of this case the city, by vir-
    tue of such judgment and sale thereunder,    be-
    came the owners of the title to this property after
    the two years redemption    period expired.”  -

          A more explicit and extended statement is made by
Justice Simpson in the case of State v. Moak et al, 207 S.W.
(2d) 894, as follows:

               “It will be observed       that under the statute
     (referring        to Sec. 12 of Art. 7345b) then Hurleys,
     defendants in the tax foreclosure              of 1939 right-        ,
     fully remained in possession              of the property in
     suit until two years after the date of the fore-
     closure sale. i . Up until the expiration              of that
     period, the Hurleys,            or anyone having an inter-
     est in the property, their heirs, assigns,              or le-
     gal representatives,            could have redeemed       the    .
     title by making an appropriate              payment, and
     thus could have effectually’extinguished              the
     right of the city, county and state as purchas-
     ers at the foreclosure            sale.   On the other hand.
     in the absence of an adequate tender, the rights
     of those entitled to redeem automatically               and
     instantly expired at the end of the redemption
     neriod. _ _
     r----~~--      -
                       _ The
                         ~~~~~
                               rights
                                 ~.a
                                        of those entitled to re-
     -expired                by failure to make a timely and
     adequate tender.             The only interest in the land
     now extant is that acquired by the taxing umts.”

         A more recent  case is State of Texas  v. City of
San Antonio, opinion by Justice Brewster;  209 S.W.(Zd) 756,
Hon. Geo.    H. Sheppard,        Page   3 (V-698)




in which~:it is said:       .~    4.      :’ ” ‘., :; ..Y’:

            “The city and school bid in the lot in fore-
       closure against Barnes;      the sheriff’s  deed was
      executed and delivered      to them on September       6,
      1938, and duly filed for record on September          27,
       1938. The trial court’s judgment in the case at
      bar recites    that the period of redemption in fa;
      vor of Barnes expired on December           27, 1940;
     ‘that since then the.title to the lot has been vest-,
      ed m the crty and school dlstrlct,       and they have
      owned and held the trtle ‘solely for the purpose
       of collec~ting taxes thereon.’ . . .

           “The trial court’s judgment recited that the
     city and school district were ‘owning and holding
     said property solely for the purpose of collecting
     taxes thereon,’ which can mean-nothing      except
     that they were holding it until it could be sold.
     That was an owning and a holding for a p.ublic
     purpose, under~Article~ XI, Section 9 of the Con:
     stltution.   City of Austin v. Sheppard, 144 Tex.,
     291, 190 S.W. (2d) 487.    Barnes’ right to redeem
     the, lot expired on December     27, 1940.”

           It is now definitely   settled bye the foregoing cases
that if the owner, or others having the right of redemption,
do not exercise     that right by making an appropriate      and time-
ly tender of ~the amount prescribed       by statute within two years
from the date of the recording       of the purchaser’s    deed to .the
purchasing taxing unit, the right of redemption         becomes    ex-
tinguished,    and the title vests absolutely    in the purchasing
taxing unit for the benefit of itself and all other taxing units
having tax liens against the property as provided in Article
7345b, V.C,S.

           This statement    is qualified only by our Opinion V-362,
~wherein we held that in tax suits reduced to judgment prior to
 June. 23, 1947, the effective date of H. B. No.-695;      50th Legis-
 lature, amending Art. 7345b, V.C.S.,       and especially   Sec. 12
 thereof with respect to redemption,       the redemption    period
 runs from the date of sale and not from the date of the record-
 ing of the purchaser’s    deed as provided in the amendment to
 said Sec. 12 of Art. 7345b, V.C.S.      (Emphases   throughout sup-      .
 plied by writer.)
-   .--



          Hon. Geo.   II. Sheppard,   Page 4 (V-698)



                                      SUMMARY


                   If the right of redemption is not exercised     by
              the owner or others having the right to redeem un-
              der the statute within two years from the date the
              redemption period begins to run, the,@le       of the pur-,
              chaser becomes absolute.       The~~~demption    period
              begins to run from the date of sale in tax suits re-
              duced to judgment prior to June 23, 1947, the effec-
              tive date of H. B. No. 695, -50th Leg., and begins to
              run t\rro;,yea& from the date of the recording     of the
              purchaser’s    deed in suits filed prior to said June 23,
              1947, but not reduced to judgment until thereafter      and
              as to all suits filed after the effective date of said.
              amendment.


                                                 Very    truly yours

                                        ATTORNEY        GENERALOFTEXAS




                                         BY                                 ,


                                                       Assistant
          LPL/JCP                                       ”    /


                                         APPROVED:




                                              ORNEY     GENERAL